Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145458                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145458
                                                                    COA: 302471
                                                                    Marquette CC: 10-047780-FC
  SURANIT IMSUMRAN,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 17, 2012
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of People v Glenn (Docket No. 144979) and People v Hardy (Docket No. 144327)
  are pending on appeal before this Court and that the decisions in those cases may resolve
  an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decisions in those cases.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 20, 2012                   _________________________________________
           s1113                                                               Clerk